UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------x
LARRY SWANSON, et al.,

                                            Plaintiffs,                    ORDER

                          -against-                                        15-CV-5383 (ENV)

MANHATTAN BEER DISTRIBUTORS, LLC, et al.,

                                             Defendants.
-----------------------------------------------------------------------x

ROANNE L. MANN, CHIEF UNITED STATES MAGISTRATE JUDGE:

        Currently pending before this Court is defendants’ motion to compel responses to

discovery demands and to compel plaintiffs’ appearance this month at previously scheduled

depositions (DE #75), along with plaintiffs’ opposition thereto (DE #76).

        Defendants’ motion to compel discovery responses was filed prematurely, before

plaintiffs’ time to respond had expired; as plaintiffs now report that they have timely served their

responses to those demands, this aspect of defendants’ motion is denied as moot.

        As for the timing of plaintiffs’ depositions, which were first noticed on August 10 and

scheduled for October 10 and 17, the Court rejects plaintiffs’ argument that these depositions

should be deferred until November, after defendants have responded to discovery demands

served by plaintiffs on September 21. The problem that plaintiffs complain of is one of their

own making: Plaintiffs cite no reason why they failed to serve the referenced demands by

August 28, the date originally contemplated by the parties, when they assumed that fact

discovery continuing until April 12, 2019. See DE #73 at 3. Given that fact discovery is now

scheduled to close on December 28, 2018, defendants should not have to wait until November to

conduct the depositions of the two named plaintiffs. Therefore, plaintiffs must be produced for
their depositions next week and/or the following week. If the dates selected by defendants nearly

two months ago are unworkable for plaintiffs, counsel are directed to confer in good faith to

select alternative, mutually convenient dates within the two-week time frame (October 9 through

October 19) set by the Court.

       SO ORDERED.

Dated: Brooklyn, New York
      October 2, 2018


                                     /s/     Roanne L. Mann
                                     ROANNE L. MANN
                                     CHIEF UNITED STATES MAGISTRATE JUDGE
